Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 16 November 2022.
ALLOWABLE SUBJECT MATTER
Claims 1-7 and 15-20 indicated allowable. 
Claim 9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8,12-14  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Bharadwaj (US PG PUB No. 2019/0215341)
As per claim 8, a computer-implemented method comprising: 
extracting, from one or more communications from a host adapter a Fibre Channel Identifier (FCID), World Wide Port Number (WWPN), and Non-Volatile Memory Express (NVMe) Qualified Name (NQN) of the host adapter (see [0048]); 
storing the extracted FCID, WWPN, and NQN of the host in an entry in a data store to record association between the FCID, WWPN, and NQN for that host adapter (see [0039]); 
using the entry that associates the FCID and WWPN with NQN for the host adapter to compare whether FCID-NQN values or WWPN-NQN values in a communication from the host adapter related to accessing storage of a storage subsystem match with values in corresponding values in the entry (see [0048]); and 
responsive to there being a mismatch, not granting the host adapter access to any storage at the storage subsystem (see [0049]).
As per claim 12, the computer-implemented method of claim 8 
wherein the steps of extracting, from one or more communications from a host adapter a Fibre Channel Identifier (FCID), World Wide Port Number (WWPN), and Non- Volatile Memory Express (NVMe) Qualified Name (NQN) of the host adapter, and storing the extracted FCID, WWPN, and NQN of the host in an entry in a data store to record association between the FCID, WWPN, and NQN for that host adapter are performed during a learning mode (see [0038]).
As per claim 13, the computer-implemented method of claim 12 further comprising:
responsive to being in a running mode, not allowing new entries to be added to the data store (see [0031]).
As per claim 14, the computer-implemented method of claim 8 further comprising:
using one or more of the entries in the data store that record associations between the FCID, WWPN, and NQN for host adapters to populate a listing (see [0038]); and
supplying at least part of the listing to an administrator to aid the administrator in forming the entry in a masking database that correlates the host adapter’s NQN to a namespace (see [0049]).
CONCLUSION 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2021/0314279 Discloses Managing Access to a Storage System (see FIG 8).
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137